Citation Nr: 1738783	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in April 2015.  The appellant is the Veteran's surviving spouse, and has been properly substituted in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina.

In September 2011, the Veteran appeared and testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

In November 2014, the Board denied the Veteran's claims of service connection for left and right knee disabilities.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While on appeal with the Court, the Veteran died.  In August 2015, the Court granted the appellant's motion to substitute parties.  A November 2015 joint motion for remand (JMR) and Court Order vacated the Board's November 2014 decision and remanded the claims to the Board for action consistent with the terms of the JMR.

In January 2016, the Board notified the appellant that the VLJ who conducted the September 2011 hearing was not available to decide the appeal, and she had the right to another Board hearing.  This notice informed the appellant that if she did not respond within 30 days from the date of the letter, the Board would assume she did not want another hearing and would proceed with a decision in this case.  To date, the Board has not received a response from the appellant and will assume she does not wish to participate in another hearing.

In April 2016, the Board remanded the claims to obtain a new medical opinion from a VA examiner in accordance with the November 2015 Court-adopted JMR.  An August 2016 VA examiner's opinion was obtained, and is associated with the evidentiary record.  In May 2017, the Board determined the August 2016 medical opinion required clarification, and sought a new advisory medical opinion from the Veterans Health Administration (VHA).  A June 2017 VHA medical opinion has been associated with the evidentiary record.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current left knee disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right knee disability is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, a right knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element for service connection under Shedden is met.  Following a November 2011 VA examination of the knees, the VA examiner diagnosed patellofemoral syndrome.

Further, the Board finds the second element of Shedden is met.  The Veteran's service treatment records indicate that in June 1968, the Veteran complained of pain in both knees.  X-rays of the knees were negative.  The medical provider prescribed the use of flexible bandages and medication for pain.

As to the third Shedden element, the Veteran contends that his current left and right knee disabilities are related to his active duty service because he had experienced knee symptoms including pain continually since participating in carrying heavy loads, marching, running, and low crawling during boot camp.  See, e.g., September 2011 videoconference hearing testimony.

According to a December 2007 VA examination report, the Veteran reported that his knee pain gradually worsened since service with giving way, instability, and stiffness on rising from a chair.  The Veteran reported limitations in extended standing and walking.  On examination, the physician noted mild crepitation.  An x-ray of the left knee was negative.  The physician concluded that there was no pathology to render a diagnosis for either knee.  The December 2007 VA examiner opined that it was less likely as not that the Veteran's current left knee disability was a continuation of knee pain noted in service.  This conclusion was based on the absence of any complaints or diagnoses of knee problems during the examination at discharge, a lack of treatment records shown after 1968, and a lack of pathology to render a diagnosis.

During the September 2011 hearing before the Board, the Veteran testified he did not receive additional treatment for his knees during service because the medication he received provided adequate relief of his symptoms.  He had regular annual employment physicals after service until retirement.  The Veteran testified that he told the person conducting his annual evaluation that his knees hurt, but was told nothing could be done.  Records of these examinations are no longer available as the provider closed its clinic years ago.  The Veteran further testified that he experienced knee symptoms continuously since service but did not seek treatment as various examiners told him nothing could be done.  

As noted above, following a November 2011 VA examination, the examiner diagnosed patellofemoral syndrome.  The examiner noted that the Veteran's left knee gave way, but did not swell or lock.  His right knee did not swell, lock or give way.  The examiner found functional loss secondary to less movement than normal, and mild crepitus bilaterally.  The examiner noted that x-rays were interpreted as normal bilaterally, but also stated that left knee x-ray was last done in 2007, which was interpreted as negative.  X-rays dated in November 2011 reflected normal bilateral knees.  The November 2011 examiner noted the service treatment records, including the Veteran's examination at discharge.  The examiner opined, "He checked no for trick or locked knee and no for bone, joint, or other deformity.  Given just this one note, I would state it is less likely as not that the Veteran's knee pain was a continuation of knee pain noted in the military." 

In an August 2016 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran had left and right knee disabilities that were caused or had their onset during service.  The rationale for this opinion was put forth, in relative part, as follows:  "[I]n separation questionary there is a mark of 'no' in 'trick or locked knee.'  There is also a mark of 'no' in 'arthritis or rheumatism' (which would account for any joint pain at the time), and 'no' in 'bone, joint, or other deformity,' which also could work for problems with joints.  The physician did not document any problems with either knee.  Until [the 2007 VA exam], there was no mention of problem in either knee in the VA medical records, and Veteran was being evaluated by the VA since 2005.  X-rays of both knees in 2011 showed bilateral normal knees.  It is very unlikely that we could have a case of chronic knee problems going on since 1970, with more than 40 years of evolution, that do not have any radiologic evidence of degeneration.  Based on all the exposed above, it is very unlikely that the current bilateral knee problems had onset in service."

In the May 2017 request, the Board asked a VHA physician to explain whether the pathology for a diagnosis of patellofemoral syndrome shows up on x-rays, and to opine whether it is at least as likely as not the Veteran's left and/or right knee disabilities were caused by, or had their onset during, the Veteran's service, to include consideration of the Veteran's competent and credible reports that he experienced pain in his knees from his service until his death, and that he had annual evaluations during his post-service employment for approximately 30 years during which he was told nothing could be done about his knee pain.

In a June 2017 opinion, Dr. J.C., an orthopedic surgeon, indicated she had reviewed the evidence of record.  Dr. J.C. explained that patellofemoral syndrome is a diagnosis that is made clinically, and is not an exact diagnosis.  She explained that there is no pathognomonic finding on x-rays.  She noted that medical literature indicates that no well-defined combination of symptoms, signs, imaging findings, and/or serum values exists for "patellofemoral pain syndrome," and that there is very little agreement between providers on what this diagnosis means.  Patients who are included in studies on patellofemoral syndrome (PFS) are different with different symptoms.  She further noted that a term used prior to PFS was chondromalacia, and that the technical definition of chondromalacia means softening of the articular cartilage, especially of the patella.  However, most patients who have received the diagnosis of PFS or chondromalacia patella have not had an arthroscopic examination of the involved knee.  She explained it is a term used when a patient has knee pain that is unexplained by radiographs or MRI.  

Dr. J.C. further explained that anterior knee pain, which is often classified as PFS, can start gradually or suddenly, and can be aggravated by activity such as running, stair climbing, or squatting.  It is not associated with trauma.  The pain is in the anterior aspect of the knee, and the patient is usually unable to pinpoint it more than "around or under the knee cap."  Dr. J.C. stated there is no actual pathology associated with PFS.  When a source can be found for the pain, the patient receives a new diagnosis.  Dr. J.C. also noted that patients who have anterior knee pain which has been undertreated or not treated are often very frustrated because they have pain and feel like no one is addressing it.

Next, Dr. J.C. summarized the pertinent evidence of record, as discussed above.  Dr. J.C. explained the Veteran may not have indicated a "trick or locked knee" on his Report of Medical History because the Veteran's knee was not reported as "trick" or "locking" in the 1968 service treatment record.  She further explained that she did not know if a lay person would check "arthritis or rheumatism," as a lay person could interpret that question as meaning arthritis like what your grandparent has.  Further, she explained the Veteran may have also checked "no" for "bone, joint, or other deformity" because he did not have a deformity.

Dr. J.C. explained that as discussed, PFS has no pathognomonic examination finding or x-ray finding, and that it often has its onset after increased running, walking, or squatting.  She stated the running, marching, and low crawling activities the Veteran claimed caused his bilateral knee problems are activities which are consistent with things that can cause PFS.  She also noted the Veteran's statements and testimony, which she was instructed to accept as credible, and the service treatment record showing the Veteran was evaluated for knee pain.  Dr. J.C. concluded that it is at least as likely as not that the Veteran's left and/or right knee disabilities were caused by, or had their onset during, the Veteran's service from May 1968 to March 1970.

The Veteran was competent to discuss observed physical symptoms, such as pain in his bilateral knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced such symptoms during and continually following his active duty service.

The Board affords less probative value to the opinions of the December 2007 and November 2011 VA examiners.  Although they reviewed the evidence of record and interviewed the Veteran, they appear to have based their negative nexus opinions solely on the lack of documentation of knee complaints or problems following the 1968 service treatment record, without taking into account the Veteran's competent and credible lay statements regarding his onset and continuity of knee symptomatology.

Further, the Board affords more probative value to the June 2017 opinion from Dr. J.C. than the August 2016 VA examiner's opinion.  Although both examiners reviewed the entire evidence of record and considered the Veteran's lay statements, the August 2016 VA examiner appears to have based her opinion on the Veteran's lack of knee complaints upon his separation from service, and the lack of evidence of degeneration of the knees in the Veteran's x-rays.  However, Dr. J.C. explained the symptoms, progression, and pathology of the diagnosed patellofemoral syndrome of the bilateral knees, why the Veteran may not have believed any of the options on the Report of Medical History at separation would be associated with his knee symptoms, and offered a medical opinion with a detailed rationale as to why it is at least as likely as not the Veteran's current patellofemoral syndrome was related to his complaints of knee pain during boot camp and following active duty service.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's knee pain in service and his currently diagnosed left and right knee disabilities.  Accordingly, the Board finds that grants of service connection are warranted for left and right knee disabilities.



ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


